Exhibit 10.66

 

LOGO [g428618ex10_66pg001.jpg]

October 22, 2012

WITHOUT PREJUDICE

CONFIDENTIAL

Suzanne Cadden

Dear Suzanne,

This letter will confirm our verbal discussion today, that in connection with
the budget reductions and restructuring activities being undertaken by QLT, your
employment is terminated effective Tuesday, October 23, 2012 (the “Termination
Date”). You will be paid up to and including tomorrow.

Pursuant to your Change of Control Agreement dated September 7, 2011 (the “CoC
Agreement”), as your employment is being terminated on a without cause basis
within 24 months following a Change of Control, pursuant to sections 2.1 and 2.2
of the CoC Agreement, you are entitled to receive the following:

 

1. Severance Payment. QLT will pay to you the following lump sum payments:

 

  a. $511,500.00, equal to 18 months base salary; and

 

  b. $19,299.89, equal to 18 months contribution to your RRSP, subject to terms
of the RRSP contribution provisions set out in your Employment Agreement with
QLT.

 

2. Expenses. QLT will reimburse you for all reasonable business related expenses
incurred by you during the course of your employment, subject to the expense
reimbursement provisions set out in your Employment Agreement and the Company’s
Policy and Procedures Manual. Please submit any outstanding expense claims
within three business days after the Termination Date.

 

3. Vacation. You will receive an amount equal to any remaining accumulated
vacation to which you may be entitled up to and including your Termination Date.

 

4. 2012 RRSP Pro-Rated to the Termination Date. QLT will make a prorated
contribution to your RRSP for the 2012 calendar year, up to and including the
Termination Date and subject to the RRSP contribution provisions set out in your
Employment Agreement.

 

5. 2012 Cash Incentive Compensation Earned Pro-Rated to Termination Date. QLT
shall make a payment in the amount of $138,913.78, representing your entitlement
to participate in the cash incentive compensation plan for the 2012 calendar
year at target pro-rated to the Termination Date.

 

6.

Benefits. QLT will provide you and your eligible dependents with coverage under
the Company’s health related benefit plans, with the exception of short-term
disability, long-term disability and out of country travel coverage, for a
period of 30 days after your Termination Date. As QLT is unable to continue all
coverage under the Company’s health related benefit plans, QLT will pay you the
amount of $48,308.33 (equal to 10% of your base salary for a 17 month period) as
compensation for health related benefits coverage



--------------------------------------------------------------------------------

Suzanne Cadden

October 22, 2012

Page 2 of 6

 

  You may have the opportunity to convert the group life insurance policy
previously offered through QLT to a personal life insurance policy which you
hold and maintain directly. For further information, please promptly refer to
the Great West Life Group Conversion document and the important deadlines which
you must meet if you wish to exercise this opportunity.

 

7. Outplacement Assistance. QLT has arranged for outplacement and career
transition assistance through Knightsbridge, to a maximum of $5,000.00 for
services provided to you. Please contact Nancy Laughton, at (604) 678-9344
extension 228 within two months of your Termination Date if you wish to avail
yourself of this program.

 

8. Relocation. Should you be required to relocate you and your family to a new
location for future employment or the location from which you travelled to
Vancouver (as the case may be) on or before March 31, 2014, QLT will pay such
moving expenses as may be reasonably incurred by you, such expenses to be
calculated and paid in accordance with terms of your Employment Agreement,
provided that there is no duplication of payments pursuant to the Employment
Agreement and this clause, but in any case shall not exceed the cost incurred to
relocate you to Vancouver.

 

9. Stock Options. You will have 90 days from the date of termination of your
employment (as defined in the particular QLT Incentive Stock Option Plan under
which your stock options were issued) to exercise any stock options that have
vested as of such termination date. The terms of the Stock Option Agreement(s)
and QLT’s Incentive Stock Option Plan will govern the vesting and exercise of
any stock options which you may hold. If you need any further information
regarding your current option status or vesting provisions, then please contact
Michelle Baker directly (604-707-7285).

 

10. Release. In accordance with section 2.6 of the CoC Agreement, you must sign
and return the enclosed Final Release attached as Appendix A to this letter. You
understand and acknowledge that this is intended to be a full and final
settlement of all matters between you and QLT. Any obligations, entitlements,
expectations, promises, understandings or commitments not expressly set out or
referred to in this letter, whether they arose prior to your employment, during
your employment or upon or after termination of your employment are superseded
and nullified by this letter.

 

11. Confidentiality and Non-Solicitation. Your Employment Agreement with QLT
sets out confidentiality, non-competition, and non-solicitation obligations on
you. Section 2.8 of your CoC Agreement provides that the non-competition
covenants of your Employment Agreement are not enforceable but we remind you of
your continuing obligations with respect to confidential information,
non-solicitation of customers and known prospective customers and
non-solicitation of employees of QLT set out in your Employment Agreement. You
confirm that you are still bound by these obligations.

 

12. Goodwill. You will at all times refrain from making any statement or taking
any action which may reasonably be expected to have a negative impact on QLT’s
goodwill, ongoing business, products, management or litigation in which QLT may
be involved. This includes all communications with all internal staff and all
external parties including Key Opinion Leaders, business partners of QLT and all
of its subsidiaries. This obligation is subject to obligations at law.

 

13. QLT Intellectual Property. We remind you that any intellectual property you
developed during the course of your employment with QLT remains the property of
QLT. Your employment agreement with QLT requires you to sign documents
evidencing both your inventorship of this intellectual property and the
assignment of any of your rights to those inventions to QLT. By signing this
letter, you confirm that you will abide by those obligations and cooperate with
QLT in the future by promptly signing and returning to QLT any such documents as
reasonably requested by QLT.

 

14. Following the Termination Date. Additionally, following the Termination
Date, we request that you cooperate with QLT by responding to inquiries from
senior management of QLT concerning issues that arise related to the transition
of your work or to further assist the transition.

 

15. Statutory Withholdings. QLT is required to, and will deduct from each of the
foregoing payments, all applicable statutory withholdings.



--------------------------------------------------------------------------------

Suzanne Cadden

October 22, 2012

Page 3 of 6

 

16. Payment Date. The foregoing payments, with the exception of section 14, will
be paid to you within 30 days of your Termination Date, provided you return to
us, by the time set out below, a copy of this letter with your signature and a
signed copy of the Final Release attached as Appendix A.

After the Termination Date, you will no longer be subject to QLT’s employee
lockout periods but are still subject to laws prohibiting insider trading on QLT
stock based on material information regarding QLT. To avoid any uncertainty,
please refer to Appendix B attached, which sets out certain rules that must be
followed regarding insider trading and trading of options following your
departure.

We ask that you return the signed copy of this letter and the enclosed release
by 4 pm on October 31, 2012. Please let us know if you have any questions or
concerns.

On behalf of QLT, I wish to thank you for your dedicated service and wish you
the best of luck in your future endeavors.

 

Yours very truly, QLT Inc. /s/ Jeffrey Meckler Jeffrey Meckler Director,
Executive Transition Committee Member

In consideration of the payments to be made to me by QLT, I hereby agree to the
foregoing terms this 24th day of October, 2012.

 

/s/ Suzanne Cadden

Suzanne Cadden

Attachments:

 

  - Appendix A – Final Release

 

  - Appendix B – Trading Restrictions



--------------------------------------------------------------------------------

Suzanne Cadden

October 22, 2012

Page 4 of 6

 

APPENDIX A

FINAL RELEASE

IN CONSIDERATION OF the payments made to me by QLT Inc. (hereinafter called
“QLT”) pursuant to that letter dated 22nd day of October, 2012 from QLT to me,
effective the date of this Release, I, Suzanne Cadden of North Vancouver, B.C.
do hereby remise, release and forever discharge QLT, having a place of business
at 887 Great Northern Way, Suite 101, in the City of Vancouver, Province of
British Columbia, V5T 4T5, its officers, directors, servants, employees and
agents, and their heirs, executors, administrators, successors and assigns, as
the case may be, of and from any and all manner of actions, causes of action,
suits, contracts, claims, damages, costs and expenses of any nature or kind
whatsoever, whether in law or in equity, which as against QLT or such persons as
aforesaid or any of them, I have ever had, now have, or at any time hereafter I
or my personal representatives can, shall or may have, by reason of or arising
out of my employment with QLT and/or the subsequent termination of my employment
with QLT on or about October 23, 2012, or in any other way connected with my
employment with QLT and more specifically, without limiting the generality of
the foregoing, any and all claims for damages for termination of my employment,
constructive termination of my employment, loss of position, loss of status,
loss of future job opportunity, loss of opportunity to enhance my reputation,
the timing of the termination and the manner in which it was effected, loss of
bonuses, loss of shares and/or share options, loss of benefits, including life
insurance and short and long-term disability benefit coverage, and any other
type of damages arising from the above. Notwithstanding the foregoing, nothing
in this Release will act to remise, release or discharge QLT from obligations,
if any, which QLT may have pursuant to any indemnity agreements previously
entered into between me and QLT or from any rights I may have to claim coverage
under QLT’s past, current or future director and/or officer insurance policies,
in either case with respect to existing or future claims that may be brought by
third parties.

IT IS UNDERSTOOD AND AGREED that this Release includes any and all claims
arising under the Employment Standards Act, Human Rights Code, or other
applicable legislation and that the consideration provided includes any amount
that I may be entitled to under such legislation.

IT IS FURTHER UNDERSTOOD AND AGREED that this Release is subject to compliance
by QLT with the said conditions as stipulated in the aforementioned letter from
QLT.

IT IS FURTHER UNDERSTOOD AND AGREED THAT QLT will withhold and remit income tax
and other statutory deductions from the aforesaid consideration and I agree to
indemnify and hold harmless QLT from any further assessments for income tax,
repayment of any employment insurance benefits received by me, or other
statutory deductions which may be made under statutory authority.

IT IS FURTHER UNDERSTOOD AND AGREED that this is a compromise and is not to be
construed as an admission of liability on the part of QLT. The terms of this
Release set out the entire agreement between QLT and me with respect to the
matters described herein and are intended to be contractual and not a mere
recital.



--------------------------------------------------------------------------------

Suzanne Cadden

October 22, 2012

Page 5 of 6

 

IT IS FURTHER UNDERSTOOD AND AGREED that I will keep the contents of this
settlement and all communication relating thereto confidential except to Revenue
Canada or as is required to obtain legal and tax advice, or to enforce my rights
hereunder in a court of law, as is required by law.

IT IS FURTHER UNDERSTOOD AND AGREED that the consideration described herein was
voluntarily accepted by me for the purpose of making a full and final settlement
of all claims described above and that prior to agreeing to the settlement, I
was advised by QLT of my right to receive independent legal advice.

IN WITNESS WHEREOF this Release has been executed effective the 24th day of
October, 2012.

 

SIGNED, SEALED AND DELIVERED    )   By Suzanne Cadden in the presence of :    )
     )  

/s/ Donald Kinloch

     Signature of Witness         )  

/s/ Suzanne Cadden

Donald Kinloch

   )   Suzanne Cadden Name of Witness    )      )  

887 Great Northern Way

   )   Address    )  

Vancouver, BC

   )      )  

Executive Assistant

   )   Occupation    )  



--------------------------------------------------------------------------------

Suzanne Cadden

October 22, 2012

Page 6 of 6

 

APPENDIX B

TRADING RESTRICTIONS

Clarification from QLT with respect to the ability to trade QLT securities after
your departure, in what would otherwise be a “blackout period” if you were still
an employee of QLT.

Securities legislation provides that any person who is in a “special
relationship” with a company (employees are included within the definition of
persons in a special relationship) may not trade in company securities with
knowledge of a material fact or material change in the business or affairs of
the company that has not been generally disclosed to the public (and then only
after a reasonable period has passed after such disclosure, being at least one
full trading day).

Former employees of a company who may acquire knowledge of any material fact or
material change while still an employee would be subject to this trading
restriction under the securities legislation and would not be permitted to trade
until a “reasonable period” had passed following the disclosure to the public of
the material fact or change.

Therefore, while a blackout period imposed on employees of QLT during your
Severance Period would not apply to you after you are no longer employed by QLT,
you are still subject to general securities legislation and if you have
knowledge of a material fact or material change in the business or affairs of
QLT which you acquired while you were an employee of QLT, you should not trade
in QLT securities based on this knowledge until the material fact or change has
been generally disclosed by QLT to the public and a reasonable period of time
(at least one full trading day) has passed since such disclosure.

Securities legislation and regulation are subject to change; the foregoing
should not be relied upon as legal advice.